Citation Nr: 0726400	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from May 1957 to March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in April 2007.  A transcript of 
the hearing has been associated with the record.


FINDINGS OF FACT

1.  In a rating decision of July 1970, the RO denied service 
connection for right ear hearing loss; the veteran did not 
appeal.

2.  The evidence received since the RO's July 1970 rating 
decision is relevant and probative of the issue at hand.

3.  Bilateral hearing loss disability is related to service.


CONCLUSIONS OF LAW

1.  The July 1970 decision which denied service connection 
for right ear hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 
(2006).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for right ear 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

3.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim. Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The RO denied service connection for right ear hearing loss 
in July 1970.  The basis for the denial is unclear.  However, 
as the rating decision acknowledges right high tone hearing 
loss as shown on VA examination, it appears that the RO 
denied the veteran's claim because there was no evidence of 
hearing loss in service and  no evidence of a nexus to 
service.  

Evidence received since the July 1970 rating decision 
includes medical documents stating that the veteran's hearing 
loss is related to acoustic trauma in service.  Based upon 
the reasons for the prior denial, the evidence indicating a 
relationship between the veteran's hearing loss and service 
is new and material.  Specifically, the evidence cures one of 
the evidentiary defects that had previously existed.  
Therefore, the claim of entitlement to service connection for 
right ear hearing loss is reopened.  

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

The veteran's service medical records indicate that on 
discharge physical examination in March 1961, the veteran's 
hearing was noted to be 15/15 bilaterally on whispered and 
spoken voice testing.

Service records indicate that the veteran served as an 
airplane electrician.  His last duty assignment prior to 
discharge was with a helicopter utility squadron.

The veteran asserts that he was exposed to acoustic trauma 
during service.  He has testified that his work exposed him 
to jet and helicopter noise.  He has related that he was 
deployed on occasion to aircraft carriers and that the flight 
deck was very noisy.  He has also indicated that he was a 
member of an air-sea rescue helicopter outfit, and was 
exposed to high pitched helicopter noise.  As noted above, he 
filed a claim of entitlement to service connection for right 
ear hearing loss in 1970.  Additionally, the veteran's wife 
has testified that she had met him soon after service and 
that he had difficulty hearing at that time.

In December 2001, the veteran was seen at a VA Medical Center 
to establish care.  He reported hearing impairment.

On VA examination in August 2003, the veteran reported that 
he had served as an electrician aboard aircraft carriers and 
had flight time aboard helicopters.  He related that after 
service, he was an electrician for an airline and that he 
spent some time near aircraft but mainly worked in a quieter 
hanger.  Puretone thresholds were as follows:




HERTZ


AVE

500
1000
2000
3000
4000

Right
40
35
40
50
60
46
Left
30
25
30
50
45
38

Speech recognition testing revealed scores of 92 percent 
bilaterally.  The examiner indicated that acoustic reflexes 
were absent and that there were significant air-bone 
threshold gaps, indicating middle ear dysfunction.  The 
diagnosis was mixed conductive and sensorineural hearing 
loss, mild bilaterally.  He stated that, assuming an accurate 
history, it was as likely as not that the veteran suffered 
some hearing loss from military noise, but that much of his 
hearing may be related to otitis.

The veteran submitted the report of a private audiologist, 
W.D.P., Ph.D., in May 2007.  Dr. P. noted the veteran's 
report of military noise exposure, including intense 
helicopter rotor and engine noises as well as general 
aircraft carrier noise.  He indicated that puretone threshold 
testing revealed sharply falling high frequency sensorineural 
hearing loss in the left ear reaching severe hearing loss 
levels, and gently sloping severe to profound mixed type 
hearing loss in the right ear.  He concluded that, based on 
the case history and test findings, it appeared that the 
veteran had a typical intense noise related hearing loss in 
the left ear and pronounced hearing loss of unknown etiology 
in the right ear.  He opined that it was more likely than not 
that a significant portion the veteran's hearing loss was due 
to intense noise exposure in service.  He noted that the 
losses were in excess of that expected due to the aging 
process alone.  

Having reviewed the evidence in this case, the Board has 
determined that service connection is warranted for bilateral 
hearing loss disability.  In this regard, the Board notes 
that the veteran's report of acoustic exposure in service is 
consistent with his military occupational specialty.  The 
veteran has also stated that his post-service employment did 
not involve such intense noise exposure.  The Board has been 
given no reason to doubt the veteran's veracity.  The VA 
examiner concluded that the veteran's hearing loss was at 
least in part due to military noise exposure.  Moreover, Dr. 
P. also concluded that it was more likely than not that a 
significant portion of those losses was due to intense noise 
exposure in service.  In sum, the competent evidence of 
record supports the grant of service connection for bilateral 
hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


